 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   FIRAS DJELASSI,

 9                              Petitioner,                 Case No. C19-491-RSM-MLP

10          v.                                              ORDER DIRECTING PETITIONER
                                                            TO ESTABLISH FINANCIAL
11   ICE FIELD OFFICE DIRECTOR,                             ELIGIBILITY FOR APPOINTMENT
                                                            OF COUNSEL
12                              Respondent.

13

14          Petitioner filed this 28 U.S.C. § 2241 immigration habeas action pro se to obtain release

15   from immigration detention or a bond hearing. He has been detained without a bond hearing

16   since May 21, 2018. The Government has moved to dismiss, arguing that Petitioner is lawfully

17   detained under 8 U.S.C. § 1225(b)(1) and that his continued detention does not violate due

18   process. (Dkt. # 7.) Petitioner did not file a response.

19          Having reviewed the Government’s motion to dismiss, the Court concludes that because

20   of the complex issues involved in this case, the interests of justice require that the Office of the

21   Federal Public Defender be appointed to represent Petitioner in this matter. See 18 U.S.C. §

22   3006A(a)(2)(B). The statute, however, also requires a habeas petitioner to establish that he is

23


     ORDER DIRECTING PETITIONER TO
     ESTABLISH FINANCIAL ELIGIBILITY
     FOR APPOINTMENT OF COUNSEL - 1
 1   financially eligible for appointment of counsel, and there is no information in the record

 2   regarding Petitioner’s financial eligibility. Accordingly, the Court ORDERS:

 3          (1)     On or before July 31, 2019, Petitioner shall file an application to proceed in

 4   forma pauperis with the Court. If the in forma pauperis application establishes Petitioner’s

 5   financial eligibility for the appointment of counsel, the Court will appoint the Office of the

 6   Federal Public Defender to represent Petitioner in this matter.

 7          (2)     The Clerk is directed to send Petitioner a copy of this order and an application to

 8   proceed in forma pauperis. The Clerk also is directed to send copies of this order to counsel for

 9   respondent, the Office of the Federal Public Defender, and the Honorable Ricardo S. Martinez.

10          (3)     The Clerk shall RE-NOTE the Government’s motion to dismiss (Dkt. # 7) for July

11   31, 2019. If the Court appoints the Office of the Federal Public Defender to represent Petitioner,

12   it will re-note the motion to dismiss to allow for additional briefing.

13          Dated this 9th day of July, 2019.


                                                            A
14

15                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23


     ORDER DIRECTING PETITIONER TO
     ESTABLISH FINANCIAL ELIGIBILITY
     FOR APPOINTMENT OF COUNSEL - 2
